Title: [Diary entry: 26 February 1787]
From: Washington, George
To: 

Monday 26th. Mercury at 33 in the Morning—44 at Noon and 32 at Night. Red Sky at Sunrising—Wind Southerly in the fore Noon and at East in the afternoon. Morning heavy and damp with great appearances of rain. About Noon the clouds broke and the Sun appeared after which it clouded and looked very much like rain. Rid to all the Plantations—to the Mill, and to the Ditchers. In the Neck, the ground which had been sowed the 21st. instt. with Oats, and which (though I sent 15 bushels of seed for it) was sown with 12 (on about 8 acres) was this day cross harrowed with the light harrows—the part I mean which was not cross harrowed on Thursday last and sowed with quarts of Timothy seed previous to the last harrowing. Finished at the same place plowing in the Middle cut adjoining the Wheat, and went about 11 Oclock into field No. 9 to breaking up—The other People grubbing, cutting, & filling up Gullies in the same field. At Muddy (except the Plows, which were at French’s) the People were making the New fence. At Dogue run the Plows began to Plow in the No. end of the field west of the Mill race for Oats—all the other hands filling gullies before them the 2 Men who were Mauling. At Frenchs the Plows &ca. were employed as on Saturday. At the Ferry Caesar was beginning to lay out the list for Corn. The other two were plowing in

the ground intended for the New Meadow. The Women were fencing. Began to Ditch along the Ferry road from where the New fence East of the Plantation comes to it towards the Mill—The Dutchman, Charles Bath & Cupid employed abt. it. G. A. Washington returned this Evening from Berkeley.